IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


MARVIN WILLIAMS,

             Appellant,

 v.                                                     Case No. 5D17-15

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed June 9, 2017

3.850 Appeal from the Circuit Court
for Lake County,
William G. Law, Jr, Judge.

Tania Williams, of The Williams Firm, P.A.,
West Palm Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Carmen F. Corrente,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      Marvin Williams (“Appellant”) appeals the summary denial of his Florida Rule of

Criminal Procedure 3.850 Motion for Postconviction Relief. Appellant raises three issues

upon appeal, alleging ineffective assistance of counsel for failure to: 1) file a motion in

limine to exclude improper comments on Appellant’s right to remain silent; 2) exclude
identification of the firearm; and 3) suppress the firearm that Appellant alleges was

unlawfully seized.

      As to the last two issues, we affirm without further discussion. As to the first issue,

we reverse and remand for the trial court to hold an evidentiary hearing or to make more

appropriate record attachments refuting the claim.


      AFFIRMED in part; REVERSED in part; REMANDED.

COHEN, C.J., and SAWAYA and EVANDER, JJ., concur.




                                             2